         Case 3:20-cr-00170-PDW Document 31 Filed 03/29/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,                    )
                                              )
                        Plaintiff,            )             Criminal No. 3:20-cr-170
                                              )
 vs.                                          )
                                              )        SENTENCING MEMORANDUM
 JONATHAN MONTANEZ,                           )
                                              )
                       Defendant.             )


       Jonathan Montanez, through counsel Assistant Federal Public Defender Christopher

Lancaster, requests the Court apply § 2B1.1(a)(2) and a base offense level of six at the

sentencing hearing on April 2, 2021. Mr. Montanez will raise any relevant sentencing arguments

at the sentencing hearing.

       Dated this 29th day of March, 2021.


                                      Respectfully submitted,

                                      JASON J. TUPMAN
                                      Federal Public Defender
                                      By:

                                        /s/ Christopher J. Lancaster
                                      Christopher J. Lancaster
                                      Assistant Federal Public Defender
                                      Attorney for Defendant
                                      Office of the Federal Public Defender
                                      Districts of South Dakota and North Dakota
                                      Federal Square, Second Floor
                                      112 Roberts Street North, Suite 200
                                      Fargo, ND 58102
                                      Telephone: 701-239-5111
                                      Facsimile: 701-239-5098
                                      filinguser_SDND@fd.org
